DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application 62/738545 under 35 U.S.C. 120 is acknowledged.
Claim Objections
Claim 11 is objected to because of the following informalities: claim 11 line 2 recites “the replaceable foot 30 comprises”, it is suggested to recite “the replaceable foot comprises.”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rhodes (US 2015/0164673) in view of Kilbey (US 2014/0330184) and in view of Hansen et al (US 4979533) and in view of Cassford (US 5385534).
With respect to claim 1, Rhodes discloses A crutch system comprises: a leg stabilizer (Fig 2, stabilizer 102); a plurality of stabilizer straps (Fig 1, straps 110/112/114);  5a walking-aid apparatus (Fig 1, [0028], crutches are a walking aid).  
Rhodes is silent on a knee brace; the walking-aid apparatus comprising a first handle, a telescopic upper- support assembly, a second handle, and a lower support; the leg stabilizer comprising a plurality of medial strap openings and a 10plurality of lateral strap openings; each of the plurality of stabilizer straps being looped around a corresponding medial strap opening from the plurality of medial strap openings and a corresponding lateral strap opening from the plurality of lateral strap openings;  15the first 
Kilbey teaches an analogous posterior lower leg brace 74 further having a knee brace 12 (Fig 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain the system of Rhodes and add the knee brace as taught by Kilbey in order to improve therapeutic options for the user (Kilbey [0011]). 
Rhodes/Kilbey discloses the device as discussed above. 
Rhodes/Kilbey is silent on the walking-aid apparatus comprising a first handle, a telescopic upper- support assembly, a second handle, and a lower support; the leg stabilizer comprising a plurality of medial strap openings and a 10plurality of lateral strap openings; each of the plurality of stabilizer straps being looped around a corresponding medial strap opening from the plurality of medial strap openings and a corresponding lateral strap opening from the plurality of lateral strap openings;  15the first handle being terminally connected to the telescopic upper-support assembly; the second handle being connected to the telescopic upper-support assembly; the second handle being positioned offset of the first handle; and 20the lower support being adjacently connected to the telescopic upper- support assembly, opposite of the first handle.  
Hansen et al teaches an analogous walking-aid apparatus 20 apparatus comprising a first handle 24, a telescopic upper- support assembly 22 (Fig 1, upper portion of supports 22 above handle 42), a second handle 46, and a lower support 22 (Fig 1, upper portion of supports 22 relative to handle 46); 15the first handle being terminally connected to the telescopic upper-support assembly (Fig 1, first handle 24 at end of upper support assembly 22/22); the second handle being connected to the telescopic upper-support assembly (Fig 1, second handle 46 is connected to telescoping members 42 at upper portion of supports 22); the second handle being positioned offset of the first handle (Fig 1, second handle 46 vertically offset form first handle 24); and 20the lower support being adjacently connected to the telescopic upper- support assembly, opposite of the first handle (Fig 1, lower support portion of support 22 is a continuation of upper support portion 22 thus connected).  

Rhodes/Kilbey/Hansen et al discloses the device as discussed above. 
Rhodes/Kilbey/Hansen et al is silent on the leg stabilizer comprising a plurality of medial strap openings and a 10plurality of lateral strap openings; each of the plurality of stabilizer straps being looped around a corresponding medial strap opening from the plurality of medial strap openings and a corresponding lateral strap opening from the plurality of lateral strap openings.
Cassford teaches an analogous posteriorly supportive brace 10 which with  a plurality of medial strap openings 26 and a 10plurality of lateral strap openings 26 (Fig 2); each of the plurality of stabilizer straps 24 being looped around a corresponding medial strap opening from the plurality of medial strap openings and a corresponding lateral strap opening from the plurality of lateral strap openings (Fig 2, Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the strap attachments of Rhodes/Kilbey/Hansen et al to be the slots as taught by Cassford to allow for a close fitting and removable system (Cassford col 4 ln 15-30).
With respect to claim 4, Rhodes/Kilbey/Hansen et al/Cassford discloses 15The crutch system as claimed in claim 1, wherein the plurality of medial strap openings traversing through a medial side of the leg stabilizer (Cassford Fig 2, openings in medial side 52a).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the strap attachments of Rhodes/Kilbey/Hansen et al to be the slots as taught by Cassford to allow for a close fitting and removable system (Cassford col 4 ln 15-30).
With respect to claim 5, Rhodes/Kilbey/Hansen et al/Cassford discloses The crutch system as claimed in claim 1, wherein the plurality of lateral strap openings traversing through a lateral side of the leg stabilizer (Cassford Fig 2, openings in lateral side 52c).  

With respect to claim 7, Rhodes/Kilbey/Hansen et al/Cassford discloses The crutch system as claimed in claim 1 comprises:  5the telescopic upper-support assembly comprising a pair of outer sleeves (Hansen et al Fig 2, outer sleeves 42), a pair of inner sleeves (Hansen et al Fig 2, inner sleeves 22) and at least one spring-loaded locking mechanism (Hansen et al Fig 2, spring loaded mechanism 50); the spring-loaded locking mechanism comprising a plurality of spring plungers and at least one opening (Hansen et al Fig 2, two spring plungers, 50, thus a plurality, and openings in sleeves 22 and 42); the pair of outer sleeves being telescopically engaged around the pair of 10inner sleeves (Hansen et al Fig 2); the plurality of spring plungers being, mounted within the pair of inner sleeves (Hansen et al Fig 2, plungers 50 in inner sleeves 22) the at least one opening traversing through the pair of outer sleeves (Hansen et al Fig 2); and the plurality of spring plungers being, selectively engaged with the at least 15one opening (Hansen et al Fig 2, col 2 ln 30-35).  
With respect to claim 8, Rhodes/Kilbey/Hansen et al/Cassford discloses The crutch system as claimed in claim 1 comprises: the second handle comprising a handle body (Fig 2, second handle body 44), a pair of openings (Fig 4, openings for telescoping members 42 and 22), and a latch-locking mechanism (Fig 2, spring latch 50); 20the pair of openings traversing through the handle body (Fig 4, openings for telescoping members 42 and 22 transverse the body vertically); the latch-locking mechanism being integrated into the handle body (Fig 2, latch 50 integrated into the handle body system when attached to sleeve 42), adjacent to the pair of openings (Fig 2, latch 50 is adjacent the body openings relative to the first handle and foot); and the pair of openings being encircled around a pair of outer sleeves of the telescopic upper-support assembly (Fig 4, openings in body 44 encircle telescoping members 42 and 22).  
With respect to claim 9, Rhodes/Kilbey/Hansen et al/Cassford discloses The crutch system as claimed in claim 1 comprises: the lower support comprises a pair of bent sleeves (Hansen et al Fig 1, lower supports are sleeves 42 and are bend to meet rod 28), a pair of elongated sleeves (Hansen et al Fig 1, elongated sleeves 28 and 34), and a replaceable foot (Hansen et al Fig 1, foot 36, replaceable via 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the crutch of Rhodes/Kilbey/Hansen et al/Cassford with the crutch as taught by Hansen et al in order to have an easily adjustable crutch that best meets the user’s height and needs (Hansen et al col 1 ln 30-35).
With respect to claim 10, Rhodes/Kilbey/Hansen et al/Cassford discloses The crutch system as claimed in claim 9 comprises: the replaceable foot comprises a toe body and a first support; the toe body being attached to the pair of elongated sleeves; and  10the first support being adjacently connected to the toe body, opposite of the pair of elongated sleeves (Hansen et al Fig 1, foot 36 with body attached to rod and support at the lower end of the body contacting the ground). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the crutch of Rhodes/Kilbey/Hansen et al/Cassford with the crutch as taught by Hansen et al in order to have an easily adjustable crutch that best meets the user’s height and needs (Hansen et al col 1 ln 30-35).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Rhodes/Kilbey/Hansen et al/Cassford as applied to claim 1 above, and further in view of De George (US 3762405).
With respect to claim 2, Rhodes/Kilbey/Hansen et al/Cassford discloses The crutch system as claimed in claim 1, 25the leg stabilizer comprising a foot plate (Rhodes Fig 2, foot plate 104), a heel plate, a calf plate (Rhodes Fig 2, heel plate is portion of member 102 by the heel, calf plate is portion of member 102 by the calf); the foot plate being perpendicularly positioned to the heel plate (Fig 2, [0027] ninety 
Rhodes/Kilbey/Hansen et al/Cassford is silent on comprises: an adjustable angle hinge;  25the leg stabilizer comprising. . . a knee plate, and a thigh plate;  10the knee plate being terminally connected to calf plate, opposite to the heel plate: and the thigh plate being terminally connected to the knee plate by the adjustable angle hinge, opposite to the calf plate.  
De George teaches an analogous orthotic boot 12 with an upper leg brace system 14, having an adjustable angle hinge 16 (Fig 1);  25the leg stabilizer comprising a foot plate, a heel plate, a calf plate, a knee plate, and a thigh plate (Annotated Fig 1, shells divided into curved plates according to an adjacent anatomical reference point); the foot plate being perpendicularly positioned to the heel plate (Annotated Fig 1, col 2 ln 5-15, L-shape is a perpendicular shape); the foot plate being adjacently connected to the heel plate (Annotated Fig 1); the calf plate being terminally connected to the heel plate, opposite to the 30foot plate (Annotated Fig 1);  10the knee plate being terminally connected to calf plate, opposite to the heel plate (Annotated Fig 1); and the thigh plate being terminally connected to the knee plate by the adjustable angle hinge, opposite to the calf plate (Annotated Fig 1).  
It would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to modify the boot of Rhodes/Kilbey/Hansen et al/Cassford to have the knee and thigh members as taught by De George in order to allow for extended user support in a way that allows for adjustability (De George col 1 ln 30-40, col 2 ln 00-10).

    PNG
    media_image1.png
    548
    840
    media_image1.png
    Greyscale

Annotated Fig 1, De George
With respect to claim 3, Rhodes/Kilbey/Hansen et al/Cassford/De George discloses The crutch system as claimed in claim 2 comprises: the adjustable angle hinge comprising a rotational axis (De George Fig 4, axis of pin 84), a first arm, a second arm, and a hinge lock (De George Fig 1, first arm 60, second arm 62, lock 84 with 94); the first arm and the second arm being rotatably engaged with each other 10around the rotational axis (De George col 2 ln 00-10), the first arm being terminally integrated into the thigh plate (De George Annotated Fig 5, connected at 66); the second arm being terminally integrated into the knee plate (De George Annotated Fig 5, connected at 70/68); and the hinge lock being integrated into the first arm and the second arm (De George Fig 4, lock 84/94 made integral to the system when attached; integral- essential to completeness. Merriam-Webster.).  
It would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to modify the boot of Rhodes/Kilbey/Hansen et al/Cassford to have the knee and thigh members as taught by De George in order to allow for extended user support in a way that allows for adjustability (De George col 1 ln 30-40, col 2 ln 00-10).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rhodes/Kilbey/Hansen et al/Cassford as applied to claim 1 above, and further in view of Pasij (US 6726644).
With respect to claim 6, Rhodes/Kilbey/Hansen et al/Cassford discloses The crutch system as claimed in claim 1 comprises: the knee brace comprising a brace body (Kilbey et al Fig 1, body 12), a plurality of brace straps (Kilbey Fig 1, straps 14 and 16), and at least one ventilation hole (Kilbey et al Fig 1, vent hole 24); the plurality of brace straps being linearly distributed along a second edge of the brace body (Kilbey et al Fig 1, strap s14 and 16 along an edge); the plurality of brace straps being connected onto the brace body Kilbey et al (Fig 1, straps 14 and 16 connected on the brace body 12)30; and 11the at least one ventilation hole centrally traversing through the brace body (Kilbey et al Fig 1, vent hole 24 centrally traversing the body 12).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain the system of Rhodes/Kilbey/Hansen et al/Cassford and add the knee brace as taught by Kilbey in order to improve therapeutic options for the user (Kilbey [0011]). 
Rhodes/Kilbey/Hansen et al/Cassford is silent on a plurality of strap openings; the plurality of strap openings being linearly distributed along a first edge 25of the brace body; the plurality of strap openings traversing through the brace body; the plurality of brace straps being linearly distributed along a second edge of the brace body, opposite to the plurality of strap openings; 30the at least one ventilation bole being positioned between the plurality of strap openings and the plurality of brace straps.
Pasij teaches an analogous knee brace with a vent hole covered by breathable material 12 and a body 14, further comprising a plurality of strap openings 24 (Fig 1); the plurality of strap openings being linearly distributed along a first edge 25of the brace body (Fig 1, strap openings 24 along first edge opposite second edge where straps 36 are connected); the plurality of strap openings traversing through the brace body (Fig 2); the plurality of brace straps being linearly distributed along a second edge of the brace body, opposite to the plurality of strap openings (Fig 1, strap openings 24 along first edge opposite second edge where straps 36 are connected, the second edge); 30the at least one ventilation bole being positioned between the plurality of strap openings and the plurality of brace straps (Fig 1, vent hole 12).
.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rhodes/Kilbey/Hansen et al/Cassford as applied to claim 9 above, and further in view of Levasseur (US 4947882).
With respect to claim 11, Rhodes/Kilbey/Hansen et al/Cassford discloses The crutch system as claimed in claim 9 comprises: the replaceable foot comprises a toe body, the toe body being attached to the pair of elongated sleeves (Hansen et al Fig 1, foot 36 with body attached to rod and support at the lower end of the body contacting the ground). 
Rhodes/Kilbey/Hansen et al/Cassford is silent on a first support, a second 15support, and a third support; and the first support, the second support, and the third support being perimetrically connected to the toe body, opposite of the pair of elongated sleeves.  
Levasseur teaches an analogous walking support having an elongated sleeve 52 and foot 3/1, the foot having a toe body 3 attached to the sleeve 52 and further having a first support, a second 15support, and a third support (Fig 3, first, second and third supports 4); and the first support, the second support, and the third support being perimetrically connected to the toe body, opposite of the elongated sleeve (Fig 3, Fig 2, supports 4 on the perimeter of the body 3 opposite the sleeve 52).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support of Rhodes/Kilbey/Hansen et al/Cassford to have a first, second and third support as taught by Levasseur to allow for less deice slipping and allow for increased pressure points and thus less wear (Levasseur col 1 ln 10-20).
With respect to claim 12, Rhodes/Kilbey/Hansen et al/Cassford discloses 20 The crutch system as claimed in claim 9 comprises: the replaceable foot comprises a toe body; the toe body being attached to the pair of elongated sleeves (Hansen et al Fig 1, foot 36 with body attached to rod and support at the lower end of the body contacting the ground); 

Levasseur teaches an analogous walking support having an elongated sleeve 52 and foot 3/1, the foot having a toe body 3 attached to the sleeve 52 and further having a first support, a second 15support, a third support, and a fourth support (Fig 3, first, second, third, and fourth supports 4); and the first support, the second support, the third support, and the fourth 25support  being perimetrically connected to the toe body, opposite of the elongated sleeve (Fig 3, Fig 2, supports 4 on the perimeter of the body 3 opposite the sleeve 52).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support of Rhodes/Kilbey/Hansen et al/Cassford to have a first, second, third, and fourth support as taught by Levasseur to allow for less deice slipping and allow for increased pressure points and thus less wear (Levasseur col 1 ln 10-20).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang US 7364560, Payton US 4217893, Smith US 4050455.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ADAM BAKER/Examiner, Art Unit 3786